Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.23   Page 1 of 7




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION




PAUL HARRIS,                                      2:20-CV-10065-TGB


                   Plaintiff,               OPINION AND ORDER OF
                                             SUMMARY DISMISSAL

      vs.


MARY GRENIER,


                   Defendant.


                                I. Introduction

      Paul Harris, who is presently confined at the Gus Harrison

Correctional Facility, located in Adrian, Michigan, has filed a pro se civil

rights complaint. The complaint names physician Mary Grenier as

Defendant. Plaintiff claims that Grenier violated his Eighth Amendment

rights by failing to provide him with adequate pain medication for his

knee condition. For the reasons stated below, the Court will summarily

dismiss the complaint under 28 U.S.C. §§ 1915(e)(2) and 1915A(b) for

plaintiff’s failure to state a claim.
                                        1
Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.24   Page 2 of 7




                        II. Standard of Review

     Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110

Stat. 1321 (1996) (PLRA), the Court is required to dismiss any prisoner

action brought under federal law if the complaint is frivolous, malicious,

fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2),

1915A; 42 U.S.C. § 1997e(c). The Court must read plaintiff’s pro se

complaint indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972),

and accept plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33

(1992). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

the violation of a right secured by the federal Constitution or laws and

must show that the deprivation was committed by a person acting under

color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996).

                             III. Discussion

     Plaintiff’s complaint alleges that sometime in the 1990’s, after an

automobile accident, he underwent bilateral knee replacement. Much

later, while in custody, Plaintiff states that when he was being seen by


                                    2
Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.25   Page 3 of 7




Greiner on July 3, 2019, he informed her that he was suffering from

severe pain in his arms, shoulders, and knees. Plaintiff states that he told

Greiner that his current pain medication was not effective in alleviating

the pain. Plaintiff also requested knee braces.

     Plaintiff alleges “[i]nstead of prescribing plaintiff a medication that

would effectively treat his pain, [D]efendant Greiner abruptly canceled

Plaintiff’s pain medication, and huffily told him that he should purchase

over-the-counter medications from the prison commissary.” ECF No. 1,

at 3, ¶ f. Plaintiff further alleges that he was told to purchase a knee

brace from an approved vender. Plaintiff claims that from July 2019 to

December 2019 he languished in severe pain. Plaintiff seeks $300,000 in

compensatory and punitive damages as well as an order compelling

Greiner to provide him with adequate medical treatment.

     While a complaint need not contain detailed factual allegations, a

plaintiff’s allegations must include more than labels and conclusions. Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (“Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice.”). The

court must determine whether the complaint contains “enough facts to


                                     3
Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.26   Page 4 of 7




state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at

570. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679.

“[W]here the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged — but it

has not ‘show[n]’ — that the pleader is entitled to relief.” Iqbal, 556 U.S.

at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v. Lappin, 630 F.3d

468, 470-71 (6th Cir. 2010) (holding that the Twombly/Iqbal plausibility

standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

     Plaintiff’s complaint fails to state an Eighth Amendment deliberate

indifference claim. He claims that Defendant’s action of directing him to

treat his pain with over-the-counter medications and to purchase knee

braces was insufficient to remedy his pain, an allegation that boils down

to a disagreement with her treatment decisions. Such an allegation, at

most, suggests Defendant was negligent in the manner she treated

plaintiff’s ailments. For example, paragraphs 17 through 21 of the

Complaint each allege that “Defendant Greiner knew or should have


                                     4
Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.27   Page 5 of 7




known” that Plaintiff suffered from a serious condition, that his pain

could not be treated by over-the-counter drugs, that she had a duty to

provide pain treatment, and that she should not have recommended

getting braces from an approved vendor and should have known Plaintiff

would not be able to get braces from an outside vendor. ECF No. 1,

PageID.6. These claims allege that Dr. Greiner’s decisions not to

prescribe the treatments Plaintiff requested were wrong, that, in

Plaintiff’s view, they fell below a reasonable standard of care; they were

negligent. Plaintiff does not plead facts that Defendant was deliberately

indifferent to a serious medical need. A complaint that a medical provider

has been negligent in treating a medical condition does not state a valid

claim under the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104-

05 (1976). An Eighth Amendment claim of deliberate indifference must

be supported by more than mere negligence. See Harrison v. Ash, 539

F.3d 510, 522 (6th Cir. 2008).

     Plaintiff’s claim arises from his apparent disagreement with the

type of pain medication that Defendant directed him take, and the nature

of her advice regarding whether knee braces were indicated and where

to get them. Plaintiff cannot establish an Eighth Amendment deliberate


                                    5
Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.28   Page 6 of 7




indifference claim on that basis. See, e.g., Thomas v. Coble, 55 F. App’x

748 (6th Cir. 2003) (affirming dismissal of deliberate indifference claim

based upon failure to prescribe requested pain medication where plaintiff

had been prescribed pain medications, just not the ones he requested);

Greenman v. Prisoner Health Servs., No. 1:10-CV-549, 2011 U.S. Dist.

LEXIS 141062, 2011 WL 6130410, at *10 (W.D. Mich. Dec. 8, 2011)

(“Plaintiff's preference for narcotics and his dissatisfaction with the non-

narcotic pain medications prescribed by [defendant physician] falls far

short of supporting an Eighth Amendment claim.”).              Accordingly,

Plaintiff’s complaint is summarily dismissed for his failure to state a

claim.




                                     6
Case 2:20-cv-10065-TGB-PTM ECF No. 6 filed 04/30/20   PageID.29   Page 7 of 7




                                V. Order

     For the foregoing reasons, Accordingly, it is ORDERED that the

complaint is summarily DISMISSED under 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1).


IT IS SO ORDERED.


     DATED: April 30, 2020.


                                  BY THE COURT:


                                  /s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  United States District Judge




                                    7
